Citation Nr: 1317675	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-37 649	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for a right ovarian cyst, rated 10 percent disabling prior to November 13, 2008, and 30 percent disabling since that date.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to January 2008.

This matter came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a right ovarian cyst, assigning a noncompensable rating, effective January 28, 2008.

In an August 2010 decision, a Decision Review Officer (DRO) assigned an initial 10 percent rating for a right ovarian cyst, effective January 28, 2008.  

In August 2011, the Board remanded this matter for further development.

In August 2012, the Appeals Management Center (AMC) assigned an initial 30 percent rating for a right ovarian cyst, effective August 25, 2011.

In October 2012, the Board remanded this matter for further development.

In April 2013, the AMC assigned an initial 30 percent rating for a right ovarian cyst, effective November 13, 2008.

In a June 2009 letter, the Veteran raised the issue of entitlement to service connection for a bilateral hip disability.  In a December 2012 submission, the Veteran raised the issues of entitlement to service connection for sleep apnea, and entitlement to an increased rating for service-connected endocrine system disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 2003 to January 2008.

2.  On April 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


